 



EXHIBIT 10.5
(As Amended and Restated Through October 5, 2007)
ROBBINS & MYERS, INC.
EXECUTIVE SUPPLEMENTAL PENSION PLAN
     ROBBINS & MYERS, INC. (the “Company”) agrees to provide each Executive, in
consideration of his continued employment, a supplemental retirement benefit
under the terms described below.
     The Company expressly intends that this program constitute an unfunded,
nonqualified program of deferred compensation for specified key management or
highly compensated employees as described in the Employee Retirement Income
Security Act of 1974, as amended.
SECTION 1
Definitions
     1.1 Beneficiary means the person, persons or entity designated by the
Executive to receive death benefits under this Plan. A Beneficiary designation
will be effective only when a signed and dated Beneficiary designation form is
submitted by the Executive to the Committee. A designation of Beneficiary may be
revoked or amended by the Executive, in writing, at any time. If there is no
effective designation, an Executive’s Beneficiary will be the person entitled to
receive his death benefits under the Qualified Plan or, if there is no such
person, his estate.
     1.2 Board of Directors means the Company’s board of directors.
     1.3 Committee means the compensation committee of the Company.
     1.4 Executive means a salaried employee of the Company who is covered under
the Qualified Plan, is a key management or highly compensated employee of the
Company or an affiliate, and who has been designated and approved by the
Committee as a participant in the Plan.
     1.5 Plan means the Robbins & Myers, Inc. Executive Supplemental Pension
Plan.
     1.6 Qualified Plan means the Robbins & Myers, Inc. Cash Balance Pension
Plan, including Supplements, a tax-qualified employee defined benefit pension
plan sponsored by the Company, of which the Executive is or has been a member.
[Effective October 1, 1999, the Robbins & Myers, Inc. Pension Plan merged into
the Robbins & Myers, Inc. Cash Balance Plan for Salaried Employees of Chemineer,
Pfaudler and Edlon. The merged plan is named the Robbins & Myers, Inc. Cash
Balance Pension Plan. Supplement One to the merged plan applies to those
Executives covered under the Robbins & Myers, Inc. Pension Plan.]
     1.7 Supplemental Pension means the payments under this Plan.

-1-



--------------------------------------------------------------------------------



 



SECTION 2
Supplemental Pension
     2.1 Normal Retirement. If the Executive terminates employment with the
Company on or after his Normal Retirement Date (as defined in the sections of
the Qualified Plan applicable to the Executive’s benefits), his Supplemental
Pension as of any date is an amount that (when expressed as a single life
annuity) is equal to:
     (a) the Executive’s accrued benefit in the Qualified Plan, determined in
accordance with the provisions of the Qualified Plan applicable to the
Executive’s benefit calculations as in effect on that date, but assuming, for
purposes of this computation, that (i) Sections 415 and 401(a)(17) of the Code
had not been enacted;
     reduced by
     (b) the Executive’s accrued benefit in the Qualified Plan determined in
accordance with the provisions of the Qualified Plan applicable to the
Executive’s benefit computation, as in effect on that date.
The Executive will receive the Actuarial Equivalent (as defined in the Qualified
Plan) of the benefit described in this Section 2.1 in a single lump sum on the
first day of the 14th calendar month following the Executive’s termination of
employment on or after his Normal Retirement Date.
     2.2 Early Retirement. If the Executive terminates employment with the
Company on or after his Early Retirement Date (as defined in the section of the
Qualified Plan applicable to the Executive’s benefit computation), the Executive
will receive a Supplemental Pension equal to the benefit described under
Section 2.1 of this Plan; provided, if benefits under this section commence
prior to the Executive’s Normal Retirement Date, payments shall be reduced in
the same manner as though made to the Executive in accordance with the Early
Retirement provisions of the Qualified Plan applicable to the Executive’s
benefit computation, as in effect on the date payments under this sections are
to begin. The Executive will receive the Actuarial Equivalent (as defined in the
Qualified Plan) of the benefit described in this Section 2.2 in a single lump
sum on the first day of the 14th calendar month following the Executive’s
termination of employment on or after his Early Retirement Date (as defined in
the Qualified Plan).
     2.3 Disability. If the Executive becomes Disabled (as defined in the
Qualified Plan) before terminating employment with the Company, he will receive
a Supplemental Pension equal to the benefit described in Section 2.1 of this
Plan. The Supplemental Pension shall be calculated as though the Executive
continued to receive the same rate of compensation he or she was receiving
immediately prior to his or her disability and as though (i) if the Executive is
covered under Supplement One to the Plan, he or she continued to earn Credited
Service (as defined in Supplement One to the Qualified Plan) or (ii) if the
Executive is not covered under Supplement One to the Qualified Plan, he
continued to receive pay-based credits (as defined in

-2-



--------------------------------------------------------------------------------



 



the Qualified Plan) from the date of his or her disability until his or her
Normal Retirement Date. The Executive will receive the Actuarial Equivalent (as
defined in the Qualified Plan) of the benefit described in this Section 2.3 in a
single lump sum on the first day of the 14th calendar month following the
determination of the Executive’s disability. Notwithstanding the above and
effective as of October 5, 2007, the term “Disabled” means the condition whereby
an Executive (i) is unable to engage in any substantial activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months; or (ii) is, by reason of any medically determinable physical
or mental impairment that can be expected to last for a continuous period of not
less than twelve months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan of the Company.
     2.4 Death. If the Executive dies before his Supplemental Pension payments
begin under this Plan, the Executive’s Beneficiary will receive a benefit, paid
in the form of a lump sum, within 90 days after the death of the Executive. The
amount of the death benefit to which the Executive’s Beneficiary is entitled
under this Plan is the Actuarial Equivalent (as defined in the Qualified Plan)
of the Supplemental Pension payable to the Executive under this Plan as though
the Executive had reached his Normal Retirement Date on the day immediately
preceding his date of death.
     2.5 Termination for Other Reasons. If the Executive terminates employment
with the Company for any reason other than death or disability prior to his
Early Retirement Date and before he has earned a nonforfeitable right to 100% of
his benefits under the Qualified Plan, he will irrevocably forfeit all benefits
under this program. If the Executive terminates employment with the Company for
any reason other than death or disability prior to his Early Retirement Date and
after he has earned a nonforfeitable right to 100% of his benefits under the
Qualified Plan, he will receive the Actuarial Equivalent (as defined in the
Qualified Plan) of the benefit described in Section 2.1 in a single lump sum on
the first day of the 14th calendar month following the later of the Executive’s
termination of employment or the Participant’s 65th birthday.
     2.6 Subsequent Deferral Election. An Executive may elect to defer the
payment of his or her Supplemental Benefit until a date later than and in a form
different from than specified in Section 2.1, 2.2, 2.3 or 2.5 by executing a
Subsequent Deferral Election and delivering the Subsequent Deferral Election to
the Secretary of the Company not less than 12 months prior to the date on which
payment is to begin pursuant to Section 2.1, 2.2, 2.3 or 2.5. A Subsequent
Deferral Election must provide that all payments with respect to which the
Subsequent Deferral Election is made will be deferred for a period of not less
than five years from the date such payments would otherwise have been made. A
Subsequent Deferral Election shall be irrevocable. In no event may a Subsequent
Deferral Election result in the acceleration of any payment under the Plan,
except as may be permitted by Treasury Regulations issued under Section 409A of
the Code.
SECTION 3
Risk of Forfeiture

-3-



--------------------------------------------------------------------------------



 



     If the Executive, without the express prior written consent of the Company,
directly or indirectly, individually or as an agent, officer, director,
employee, consultant, shareholder, or partner engages in any business or
enterprise which is in Competition with the Company (as defined below) during
the time of the Executive’s employment with the Company or any of its affiliates
or at any time thereafter, all benefits accrued under this supplemental
retirement plan will be forfeited permanently and payment of benefits, if begun,
will stop.
     As used in this Section, (i) the words “Competition with the Company”
include competition with the Company or any subsidiary or affiliate of the
Company, or any of the successors or assigns of the business of any of them (the
“Company Group”), and (ii) a business or enterprise will be in Competition with
the Company if it is engaged, in any state in the United States in which any
products of any member of the Company Group are then marketed or in any foreign
country in which such products are then marketed, in manufacturing, designing,
engineering, assembling or distributing pumps, oil field power sections,
industrial mixers and agitators, glass-lined reactor and storage vessels, or
valves. However, this section will not prevent the Executive from (i) being
employed by or serving as an officer of or consultant to any subsidiary or
division of a business or enterprise in Competition with the Company if that
subsidiary or division is not itself in Competition with the Company; or
(ii) purchasing or holding for investment less than 2% of the shares of any
corporation regularly traded either on a national securities exchange or in the
over-the-counter market.
     The Executive also will forfeit any benefits accrued under this
supplemental retirement plan and payment of benefits, if begun, will stop if the
Executive, without the express prior written consent of the Company, discloses,
misappropriates, or makes available to anyone outside the Company at any time,
either during the Executive’s employment with the Company or any of its
affiliates or subsequent to termination of employment, any trade secrets or
confidential information belonging to the Company or any of its affiliates. As
used in this Section, “confidential information” includes, but is not limited
to, business systems, methods, policies, procedures, manuals, promotional
materials, price lists, pricing policies, order forms, contracts, agreements,
invoices, receipts, messages, memoranda, circulars, bulletins, sales records for
any assigned territory, sale and delivery schedules, customer lists, customer
files, customer credit terms and information, any records regarding the
solicitation of orders, past, present or prospective orders to the extent that
any of these items are used by the Company or any of its affiliates and which
became known to the Executive by reason of his employment.
SECTION 4
Administration
     The Committee is responsible for the general interpretation and
administration of this Plan and the carrying out of its provisions, and has all
rights and powers required in that connection.
SECTION 5
Nature of Benefits

-4-



--------------------------------------------------------------------------------



 



A participant in this Plan shall not, by virtue of his participation in this
Plan, have any right, title or interest in any asset of the Company. The
obligation of the Company to make payments under this Plan is an unsecured
promise of the Company to pay benefits as they become due.
SECTION 6
General Provisions
     6.1 Non-Alienation of Benefits. Benefits payable under this Plan may not be
anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered or subjected to attachment, garnishment, levy, execution or other
legal or equitable process.
     6.2 Taxes. Any taxes required to be withheld by any federal, state or local
government will be deducted from payments due under this Plan, and paid on
behalf of the Executive to the appropriate taxing authority.
     6.3 Amendment; Termination. The Board of Directors may from time to time
amend this Plan, or any provision thereof, in such respects as the Board of
Directors may deem advisable except that no amendment to this Plan may be
adopted which would adversely affect the rights of any participant under this
Plan unless the Executive consents in writing to the amendment. When an
Executive terminates employment with the Company, he will cease to earn
additional benefits under this Plan, except as provided in Section 2.3. If the
Executive is reemployed after terminating employment with the Company (whether
or not he incurs a Break-in-Service as defined in the Qualified Plan), he may
earn benefits attributable to his subsequent period of employment only if the
Committee again extends this Plan to him.
     6.4 Non-duplication. No Executive may receive a benefit under this Plan if
he receives a benefit under the Robbins & Myers, Inc. Executive Supplemental
Retirement Plan.
     6.5 Successor; Binding Agreement. This Plan and the obligations hereunder
are binding on the Company and its successors and assigns. In the case of a
merger, consolidation, sale of all or substantially all of its assets,
liquidation or other reorganization of the Company under circumstances in which
a successor person, firm or company (a) continues all or a substantial part of
the Company’s business and (b) employs a substantial number of the Company’s
employees, the successor will be substituted for the Company under this Plan.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company, by agreement in form and substance reasonably
satisfactory to Executive, to expressly assume and agree to perform this Plan in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.
     6.6 Applicable Law. This Plan will be governed by and construed in
accordance with the laws of the State of Ohio and the United States of America.
     6.7 Plan Not a Contract of Employment. Neither the adopting of this
supplemental pension program nor the payment of any benefit gives any legal or
equitable right to any person against the Company, any affiliate of the Company
or their officers or employees except as

-5-



--------------------------------------------------------------------------------



 



provided in this document. Participation in the program does not give any
Executive any right to continued employment.
     6.8 Claims Procedure. Any controversy or claim arising out of or relating
to this Plan shall be filed with the Committee which shall make all
determinations concerning such claim. Any decision by the Committee denying such
claim shall be in writing and shall be delivered to all parties in interest.
Such decision shall set forth the reasons for denial in plain language.
Pertinent provisions of the Plan shall be cited and, where appropriate, an
explanation as to how the Executive can perfect the claim will be provided. This
notice of denial of benefits will be provided within 90 days of the Committee’s
receipt of the Executive’s claim for benefits. If the Committee fails to notify
the Executive of its decision regarding his claim, the claim shall be considered
denied, and the Executive shall then be permitted to proceed with his appeal as
provided in this section.
     If the Executive has been completely or partially denied a benefit, the
Executive shall be entitled to appeal this denial of his claim by filing a
written statement of his position with the Committee no later than sixty
(60) days after receipt of the written notification of such claim denial. The
Committee shall schedule an opportunity for a full and fair review of the issue
within thirty (30) days of receipt of the appeal.
     The decision on review shall set forth specific reasons for the decision,
and shall cite specific references to the pertinent Plan provisions on which the
decision is based.
     Following the Committee’s review of any additional information submitted by
the Executive, either through the hearing process or otherwise, the Committee
shall render a decision on its review of the appealed claim in the following
manner:
     (a) The Committee shall make its decision regarding the merits of the
appealed claim within sixty (60) days following its receipt of the request for
review (or within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). The
Committee shall deliver the decision to the Executive in writing. If an
extension of time for reviewing the appealed claim is required because of
special circumstances, written notice of the extension shall be furnished to the
Executive prior to the commencement of the extension. If the decision on review
is not furnished within the prescribed time, the claim shall be deemed denied on
review.
     (b) The decision on review shall set forth specific reasons for the
decision, and shall cite specific references to the pertinent Plan provisions on
which the decision is based.
     IN WITNESS WHEREOF, Robbins & Myers, Inc. has executed this document this
                     day of                                         .

                  ROBBINS & MYERS, INC.    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           

-6-



--------------------------------------------------------------------------------



 



AGREEMENT OF EXECUTIVE
     The undersigned hereby agrees to be designated as an Executive
participating in the foregoing Robbins & Myers, Inc. Executive Supplemental
Pension Plan and to be bound by the terms and provision of said Plan.

                       
 
  Executive        
 
           
 
  Date:        
 
           

-7-